UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6241



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAUREN ANTHONY WATSON, JR.,

                                            Petitioner - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry M. Herlong, Jr., District Judge.
(CR-97-262, CA-98-4125-7)


Submitted:   April 27, 2000                    Decided:   May 3, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Lauren Anthony Watson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lauren Anthony Watson, Jr., seeks to appeal the district

court’s orders denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 1999) and his motion for reconsideration.       We have

reviewed the record and the district court’s orders and find no re-

versible error.   Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

See United States v. Watson, Nos. CR-97-262; CA-98-4125-7 (D.S.C.

Jan. 3 & Feb. 7, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2